Citation Nr: 1436680	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  14-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for degenerative disc disease with laminectomy (hereinafter "back disability").

6.  Entitlement to a higher initial disability rating (evaluation) in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); the Veteran's son


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1952 to August 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The May 2012 rating decision, in pertinent part, granted service connection for PTSD, assigning a 30 percent disability rating, and denied service connection for bilateral hearing loss and tinnitus.  The January 2013 rating decision denied service connection for COPD, emphysema, and a back disability.  

In May 2014, the Veteran testified at a Board videoconference hearing at the local RO in North Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for COPD, emphysema, and a back disability and a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  The Veteran experienced acoustic trauma in service. 

3.  Symptoms of bilateral hearing loss have been continuous since service.

4.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply only to the claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of            38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he was exposed to noise from working on the flight line with planes landing and taking off.  The Veteran asserted that such in-service noise exposure caused his current bilateral hearing loss.

As the Board is granting service connection for bilateral hearing loss based on presumptive service connection based on continuity of symptomatology (adjudicated below) under 38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the February 2012 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Specifically, the Veteran served in the Air Force where he was associated with a crash rescue squad.  He staed that he was frequently on the flightlines for as many as 14 hours, exposing him to noise from a variety of aircraft.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R.      § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service and continued to worsen since separation.  

The August 1956 service separation physical report does not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss.  However, no audiometric testing was conducted at that time.  As such, the absence of contemporaneous medical evidence of hearing loss does not serve as a bar to service connection. 

A VA examination was provided in February 2012, but the VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner noted that, without a separation audiogram, it was not possible to determine if the Veteran's hearing loss was the result of acoustic trauma during military service.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the Board accords the February 2012 VA examiner's opinion no probative weight as to the determination of the etiology of the Veteran's claim.

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss began during service and continued to worsen since service separation.  See February 2011 claim, July 2011 written statement, and May 2014 Board hearing transcript.  The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  Falzone v. Brown,  8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  In July 2011 written statements, the Veteran's siblings also reported observing the Veteran had diminished hearing acuity after he returned from active service.  Additionally, audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of bilateral hearing loss were continuous since service separation.  

The Board finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of any probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Tinnitus

The Veteran contends that he has experienced tinnitus during and since active service.  Throughout the course of this appeal, the Veteran has consistently contended that his tinnitus began during service and continued to worsen during service separation.  See May 2014 Board hearing transcript.  At the February 2012 VA examination, the Veteran also reported that he first noticed tinnitus during active service. 
    
First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  The February 2012 VA examination report notes that the Veteran reported constant bilateral tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  No evidence is of to suggest that the Veteran's account of having tinnitus is other than credible.  Next, as noted above, the Board finds that the Veteran experienced in-service acoustic trauma.

At the February 2012 VA examination, the VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because, without report or denial of tinnitus in the service record, it is not possible, without speculation, to determine whether the Veteran's tinnitus was caused by in-service acoustic trauma.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, the Board accords the February 2012 VA examiner's opinion no probative weight.

The evidence shows that a current disability of tinnitus exists.  The Veteran has made credible statements that tinnitus had its onset in service.  As such, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.102, 3.159 (2013).  The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Remand is needed to obtain treatment records identified by the Veteran.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In a March 2012 written statement, the Veteran reported receiving VA treatment for PTSD at the VA Medical Center (VAMC) in Rockford, Illinois.  At the May 2014 Board hearing, the Veteran testified that he received ongoing treatment for COPD and emphysema from the Rockford, Illinois VAMC and underwent a lung operation at the Madison VAMC.  These VA treatment records have not been associated with the claims file.  

In a March 2012 written statement, the Veteran reported receiving private treatment for PTSD from Swedish American Medical systems. These private treatment records have not been received or associated with the claims file.  The AOJ should contact the Veteran and request he submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.  

Additionally in September 2011, the National Personnel Records Center (NPRC) confirmed that the Veteran's service records were not available.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  At the May 2014 Board hearing, the Veteran testified that, while assisting in putting out a fire in Neuberg, Germany in late 1953 or 1954, he tripped and fell down 10 stairs on his back.  See also June 2012 written statement.       

With respect to the service connection claim for a back disability, the Veteran has not yet been provided with a VA examination.  There is competent evidence of currently diagnosed back disabilities or symptoms of disability.  See July 2011 written statement, May 2014 Board hearing transcript.  The Veteran underwent back surgery in May 1968.  The Board finds that, for the purpose of obtaining a medical opinion during this remand, the reported in-service back injury while fighting a fire in Neuberg, Germany, should be factually assumed, notwithstanding an absence of treatment records (which are missing).  The Board finds that there is some evidence that the Veteran's claimed back disability may be casually related to active service; thus, remand is required to obtain a medical opinion regarding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).        

Further, review of the record indicates that the last VA examination for the Veteran's PTSD was in April 2012.  At the May 2014 Board hearing, the Veteran and his son testified that the Veteran's PTSD symptoms had worsened since the previous examination.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  

Accordingly, the issues of service connection for COPD, emphysema, and a back disability and a higher initial rating for PTSD are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for COPD, emphysema, back disabilities, and PTSD (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for COPD, emphysema, back disabilities, and PTSD.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records  

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to COPD, emphysema, back disabilities, and PTSD.

3.  Then, schedule the Veteran for a VA examination to address his claimed back disability.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose all back disabilities and then offer the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that any current back disability was incurred in or caused by active service?

For purposes of this opinion, the VA examiner should assume the occurrence of an in-service back injury as reported by the Veteran, but should also note that the Veteran's back was found to be normal at his separation physical in August 1956, without any mention of a back injury.  The examiner should also observe that no back injury is documented despite the medical officer listing 10 current and historical medical conditions. 

4.  Then, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected PTSD.  

5.  Then, readjudicate the appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


